                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF TENNESSEE
                            KNOXVILLE DIVISION
______________________________________________________________________________

KUSH ENTERPRISES, LLC,

               Plaintiff,

v.                                                         No: __________________
                                                           JURY DEMANDED
MASSACHUSETTS BAY
INSURANCE COMPANY,

            Defendants.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

         COMES NOW the Plaintiff, Kush Enterprises, LLC, by and through counsel, and submits

the following for its Complaint against Massachusetts Bay Insurance Company:

                              PARTIES AND JURISDICTION

         1.    Kush Enterprises, LLC (“Plaintiff”) is a Tennessee limited liability company with

its principal office located at 335 E. Parkway, Gatlinburg, Tennessee. Plaintiff’s members are

residents of the State of Tennessee. At all times relevant hereto, Plaintiff was the owner of the

structures and personal property located at 335 E. Parkway, Gatlinburg, Tennessee (the “Insured

Premises”).

         2.    Massachusetts Bay Insurance Company (“Defendant”) is an insurance company

conducting business in the State of Tennessee, including Sevier County, Tennessee. Defendant’s

principal place of business is located in the State of Massachusetts, and Defendant was organized

under the laws of the State of Massachusetts. Defendant is a subsidiary of the Hanover Insurance

Group.




Case 3:18-cv-00492-CLC-DCP Document 1 Filed 11/20/18 Page 1 of 10 PageID #: 1
       3.      This Complaint originates as the result of the November 2016 wildfires and an

associated windstorm that caused substantial insured losses to the structures located on the Insured

Premises, and Defendant’s failure and refusal to (a) promptly and fully pay Plaintiff’s insurance

claim, and (b) allow the insurance policy’s appraisal clause to resolve the parties’ dispute

concerning the amount of the loss.

       4.      Complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332 and the

amount in controversy, exclusive of interest and costs, exceeds $75,000.00. Jurisdiction and venue

are proper in this Court.

                                             FACTS

       5.      At all times relevant hereto, Plaintiff was insured pursuant to an insurance contract

whereby Defendant agreed to insure the commercial buildings located at the Insured Premises

against property damage, bearing Policy No. ZD5 9543843 04 (the “Policy”). As relevant hereto,

the Policy’s term was May 7, 2016 to May 7, 2017.

       6.      A certified copy of the Policy has been requested from Defendant but not yet

provided as of the date of the filing of this Complaint. An uncertified copy of the declarations,

endorsements and relevant coverage form is attached hereto as Exhibit “A.” However, the attached

policy materials are believed to be incomplete, and the record will be supplemented once a certified

copy of the policy is received.

       7.      At all times relevant hereto, the Insured Premises consisted of two commercial

buildings and surrounding area, which Plaintiff operated as a hotel and short-term apartment

rentals known as the Sleep Inn and Suites and Sleep Inn Apartments.




                                                 2

Case 3:18-cv-00492-CLC-DCP Document 1 Filed 11/20/18 Page 2 of 10 PageID #: 2
          8.    The Policy provided insurance coverage for direct physical loss to the buildings

located on the Insured Premises and such other insurance coverage as specifically set forth in the

Policy.

          9.    The Declarations page of the Policy reveals that insurance coverage was provided

for the buildings, business personal property, and loss of business income/extra expense located

on the Insured Premises. The structure limits on the buildings were $3,655,808 and $478,067.

          10.   The Policy was an “all-risks” policy, meaning that the Policy covered all risks of

direct physical loss or damage except for those specifically excluded or limited by the Policy.

          11.   The Policy’s coverage for the buildings and structures on the Insured Premises was

on a replacement cost valuation basis, which means that coverage is provided on a replacement

cost basis without deduction for depreciation.

          12.   Pursuant to the Policy, Plaintiff paid an annual premium to Defendant in exchange

for insurance coverage.     Plaintiff paid the required premiums at all times relevant to this

Complaint.

          13.   In late November 2016, the buildings on the Insured Premises were infested and

damaged by the accumulation of soot, char, ash residue, and other wildfire debris generated as a

result of the Chimney Tops 2 wildfire that struck the area, resulting in substantial direct, physical

loss. The direct physical loss and damage to the buildings and business personal property at the

Insured Premises shall hereafter be referred to as the “Loss.”

          14.   The Chimney Tops 2 wildfire started in the Chimney Tops area of the Great Smoky

Mountains National Park, approximately 5.5 miles south of the City of Gatlinburg on November

23, 2016. A high wind-driven firestorm on November 28, 2016 and into November 29, 2016

pushed the wildfire, smoke, and embers into Gatlinburg and led to evacuation of most city



                                                 3

Case 3:18-cv-00492-CLC-DCP Document 1 Filed 11/20/18 Page 3 of 10 PageID #: 3
residences and visitors, impacting over 2,500 structures, and resulting in three deaths in the city

and eleven more in Sevier County. The evacuation order was lifted on December 9, 2016.

       15.     Conditions at the Insured Premises at the time of the firestorm included thick

smoke, with extremely low visibility, twilight illumination, falling ash resembling snow, high

winds (over seventy miles per hour), and flying debris. The interior of the hotel at the Insured

Premises was smoky with fire debris in the air. Air quality remained hazy and poor for several

days after the firestorm.

       16.     After the Loss, the buildings on the Insured Premises were infested with soot, char,

and/or ash.

       17.     Plaintiff promptly reported the Loss to Defendant.

       18.     Plaintiff fulfilled all of the duties after the Loss that were imposed upon it by the

Policy to the satisfaction of Defendant.

       19.     As it relates to the Loss, there is no applicable exclusion.         The Loss is a

compensable claim under the Policy.

       20.     Defendant acknowledged that the Loss is a compensable claim and made partial

payments on the claim.

       21.     Utilizing the funds initially paid by Defendant, Plaintiff engaged in extensive

cleaning of the buildings, including the interior walls and all surfaces, deep cleaning of carpets,

pressure washing of exteriors, etc.

       22.     The payments made by Defendant to Plaintiff are insufficient to indemnify Plaintiff

for the Loss pursuant to the Policy.




                                                 4

Case 3:18-cv-00492-CLC-DCP Document 1 Filed 11/20/18 Page 4 of 10 PageID #: 4
       23.     Plaintiff advised Defendant that the payments made were insufficient to indemnify

it for its losses and submitted a supplemental claim for the additional restoration costs necessary

to properly remediate the buildings on the Insured Premises.

       24.     By letter dated December 1, 2017, Plaintiff advised Defendant that it was invoking

the Policy’s appraisal clause because of the lack of an agreement regarding the differences between

Plaintiff and Defendant regarding the amount of the loss.

       25.     The Policy’s appraisal clause provides as follows:

               Appraisal

               If we and you disagree on the value of the property or the amount of loss,
       either may make written demand for an appraisal of the loss. In this event, each
       party will select a competent and impartial appraiser. The two appraisers will select
       an umpire. If they cannot agree, either may request that selection be made by a
       judge of a court having jurisdiction. The appraisers will state separately the value
       of the property and amount of loss. If they fail to agree, they will submit their
       differences to the umpire. A decision agreed to by and two will be binding. Each
       party will:
               a. Pay its chosen appraiser; and
               b. Bear the other expenses of the appraisal and umpire equally.
       If there is an appraisal, we will still retain our right to deny the claim.
       26.     Plaintiff selected Chuck Howarth, President of The Howarth Group, as its

appraiser.

       27.     To date, Defendant has not selected an appraiser.

       28.     In response to Plaintiff’s appraisal demand, Defendant requested that Plaintiff

submit an itemized claim.

       29.     Thereafter, Plaintiff requested that its appraiser complete his appraisal of the loss

so that an itemized claim could be submitted as requested by Defendant.

       30.     As part of the determination of the amount of the loss, Forensic Building Science

(‘FBS”) inspected the buildings on the Insured Premises and conducted soot and char sampling to

                                                  5

Case 3:18-cv-00492-CLC-DCP Document 1 Filed 11/20/18 Page 5 of 10 PageID #: 5
be sent to a qualified laboratory for testing. The sampling and testing (which was conducted over

several months and involved multiple trips and sampling dates) revealed that smoke soot and char,

consistent with wildfire, was present in the buildings. Based on the sampling, FBS determined a

protocol for repairs, which Plaintiff’s appraiser utilized to determine the amount of the loss.

       31.     The FBS reports and associated lab testing confirmed the presence of wildfire

residue in the form of char, ash, and other wildfire indicators at high levels.

       32.     Wildfire residue exists in the buildings at the Insured Premises that was not present

prior to the November 2016 wildfire.

       33.     The wildfire residue poses a health risk to the buildings’ occupants and it is critical

that appropriate restoration be accomplished.

       34.     Standard protocol requires post-cleaning testing (for which Defendant did not pay

in its initial payments after the loss) and Defendant has not properly paid to clean, seal, and paint

numerous infested areas in the buildings.

       35.     Defendant’s payments to date are inadequate to properly remedy the deposits of

smoke and soot all over and within the surfaces and cavities of the Insured Premises, including

areas which Defendant has never paid to clean, repair or restore.

       36.     Plaintiff has not been properly compensated for the damage to its buildings.

Despite extensive restoration efforts, a smoke odor is still present, and soot testing has confirmed

the presence of wildfire residue in places for which Defendant has not paid to clean, treat, or

properly repair.

       37.     On or around September 10, 2018, Plaintiff submitted Sworn Statements in Proof

of Loss to Defendant, making a supplemental claim under the Policy for the insured buildings that

were damaged as a result of the Loss. The proofs of loss were submitted in the amounts of



                                                  6

Case 3:18-cv-00492-CLC-DCP Document 1 Filed 11/20/18 Page 6 of 10 PageID #: 6
$2,436,816.49 (hotel building) and $216,205.19 (apartment building). The proof of loss was

accompanied by an estimate prepared by Plaintiff’s appraiser which was based on the findings and

testing of FBS and standard industry protocol.

           38.    Plaintiff also provided Defendant with reports from Forensic Building Science

(“FBS”) which showed the presence of char, ash, and soot in the buildings. Specifically, following

sampling conducted at the Insured Premises, FBS concluded that soot and ash remained throughout

the roof assemblies, window assemblies, interior partition walls, light fixtures, ducting, floor,

ceiling and wall cavities, etc.

           39.    Defendant has never responded to the proofs of loss submitted by Plaintiff even

though more than 60 days have passed since submission of the proofs of loss.

           40.    At Defendant’s direction, Greg Vorhis with Coastal Technical Services conducted

additional sampling for soot and char testing. Mr. Vorhis conducted his inspection on September

25, 2018. To date, Defendant has not advised Plaintiff of the results of Mr. Vorhis’ sampling and

testing.

           41.    With respect to legal actions against Defendant, the Policy provides that Plaintiff

may not bring a legal action against [Defendant] unless “the action is brought within 2 years after

the date on which the direct physical loss or damage occurred.”

           42.    On October 26, 2018, Defendant advised Plaintiff that it was aware that the “two-

year mark” was approaching and that it would “work to reasonably move this claim along.”

           43.    On November 9, 2018, Plaintiff requested that Defendant enter into a Tolling

Agreement to allow Hanover additional time to respond to the claim and appraisal demand.

           44.    On November 15, 2018, Defendant advised that it would “not agree to any tolling

of the policy.”



                                                   7

Case 3:18-cv-00492-CLC-DCP Document 1 Filed 11/20/18 Page 7 of 10 PageID #: 7
          45.    Although the claims process is still ongoing and Plaintiff desires to resolve the

claim by agreement with Defendant or through the appraisal process as outlined by the Policy,

Plaintiff files this lawsuit out of an abundance of caution and to avoid any claim by Defendant that

Plaintiff failed to comply with the contractual limitations period as set forth in the Policy.

          46.    To date, Defendant has failed to make full payment to Plaintiff for its covered loss.

Defendant refused, and still refuses, to allow the contractual appraisal process to resolve the

parties’ dispute concerning the amount of the loss.

          47.    Defendant’s failure and refusal to pay the money and benefits due and owing

Plaintiff under the Policy and refusal to submit the claim to appraisal has caused Plaintiff to initiate

this Complaint to recover the insurance proceeds to which it is entitled.

                                       CAUSES OF ACTION

Count 1 – Breach of Contract

          48.    The allegations contained in the paragraphs above in this Complaint are

incorporated herein by reference as if set forth verbatim.

          49.    The Policy issued by Defendant is a binding contract and is supported by valid

consideration.

          50.    Defendant is in total material breach of the Policy, and Defendant is liable to

Plaintiff in the maximum amount allowed by the Policy for the Loss. Specifically, Defendant’s

breach of contract includes the following, without limitation: (a) Defendant’s failure and refusal

to pay the amounts owed to Plaintiff for the Loss pursuant to the insurance coverage afforded by

the Policy; (b) Defendant’s failure and refusal to timely respond to Plaintiff’s claim and appraisal

demand; and (c) Defendant’s refusal to honor Plaintiff’s demand for appraisal as outlined in the

Policy.



                                                   8

Case 3:18-cv-00492-CLC-DCP Document 1 Filed 11/20/18 Page 8 of 10 PageID #: 8
       51.     As a result of Defendant’s breach of contract, Plaintiff has sustained substantial

compensable losses for the amounts claimed under the Policy.

       52.     Defendant is liable to Plaintiff for its losses.

Count 2 – Declaratory Judgment

       53.     The allegations contained in the paragraphs above in this Complaint are

incorporated herein by reference as if set forth verbatim.

       54.     An actual controversy exists between Plaintiff and Defendant within the meaning

of 28 U.S.C. § 2201 and this Court is vested with the power to declare and adjudicate the rights

and legal relationships of Plaintiff and Defendant with respect to the issues raised herein.

       55.     Plaintiff invokes the power of this Court to declare its rights as it relates to

Defendant’s payment obligations to it as a result of the Loss, as well as the parties’ rights and

responsibilities as it relates to the Policy’s appraisal clause as properly invoked by Plaintiff.

Specifically, Plaintiff requests that the Court declare that Defendant is obligated to appoint an

appraiser and proceed with appraisal to determine the amount of the loss.

       WHEREFORE, as a result of the foregoing, Plaintiff would respectfully request that this

Honorable Court award a judgment to Plaintiff as follows:

       A.      For specific performance of the Policy’s appraisal clause;

       B.      For compensatory damages in an appropriate amount to be determined by the jury;

       C.      That the Court adjudicate and declare the parties’ rights and obligations under the

               Policy, and specifically as it relates to the Policy’s appraisal clause;

       D.      For all costs incurred by Plaintiff as a result of this action;

       E.      For pre- and post-judgment interest; and

       F.      For such other further and general relief as this Court deems just and equitable.



                                                   9

Case 3:18-cv-00492-CLC-DCP Document 1 Filed 11/20/18 Page 9 of 10 PageID #: 9
                                   JURY DEMAND

       Plaintiff demands a jury.


                                            Respectfully submitted,

                                            GILBERT McWHERTER
                                            SCOTT & BOBBITT PLC


                                            /s/ J. Brandon McWherter________
                                            J. BRANDON McWHERTER #21600
                                            bmcwherter@gilbertfirm.com
                                            JONATHAN L. BOBBITT #23515
                                            jbobbitt@gilbertfirm.com
                                            341 Cool Springs Blvd, Suite 230
                                            Franklin, TN 37067
                                            Telephone: (615) 354-1144

                                            CLINTON H. SCOTT #23008
                                            cscott@gilbertfirm.com
                                            101 North Highland
                                            Jackson, Tennessee 38301
                                            Telephone: (731) 664-1340

                                            Attorneys for Plaintiff




                                       10

Case 3:18-cv-00492-CLC-DCP Document 1 Filed 11/20/18 Page 10 of 10 PageID #: 10
